TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00191-CV


Stacy Paulson, Appellant

v.

Classic Floors of Texas, Inc., Appellee




FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
NO. C-1-CV-08-005749, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	Appellant Stacy Paulson has notified this Court that she has filed for bankruptcy
protection (United States Bankruptcy Court, W.D. Texas, case number 09-10948).  Accordingly, the
appeal is stayed.  See 11 U.S.C. § 362; Tex. R. App. P. 8.  Any party may file a motion to reinstate
upon the occurrence of an event that would allow the appeal to proceed.  See Tex. R. App. P. 8.3. 
Failure to notify this Court of a lift of the automatic stay or the conclusion of the bankruptcy
proceeding will result in the dismissal of the case for want of prosecution.  See Tex. R. App.
P. 42.3(b).
					__________________________________________
					David Puryear,  Justice
Before Chief Justice Jones, Justices Puryear and Henson
Abated
Filed:   May 22, 2009